DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11-15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azzarello et al. (4,862,971).

Regarding claims 1 and 12, Azzarello et al. discloses a work vehicle comprising:
A ground engaging implement
A chassis (12) supported on the ground engaging implement
A prime mover (tractor – column 2 lines 35-40) configured to move the chassis along a ground surface
A hitch connected to the chassis (12) and configured to rotate with respect to the chassis (12), the hitch having:
A first bracket (54) connected to a first portion of the chassis
A first stabilizer bar (234) connected to the first bracket
A first hitch arm (22) connected to the first stabilizer bar, the first hitch arm configured to selectively engage a work implement (28)
A second bracket (54) connected to a second portion of the chassis, the second portion of the chassis being spaced from the first portion of the chassis, such that the second bracket is spaced apart from and independent of the first bracket
A second stabilizer bar (235) connected to the second bracket
A second hitch arm (22) connected to the first stabilizer bar, the second hitch having a free end configured to selectively engage the work implement
A controller in electrical communication with the first stabilizer bar, the second stabilizer bar and the work implement
A user interface engageable by a user and in electrical communication with the controller (column 2 lines 15-23)

Regarding claims 2 and 13, the first stabilizer bar (234) is configured to move the first hitch arm (22) with respect to the first bracket and the second stabilizer bar (235) is configured to move the second hitch arm with respect to the second bracket (54).

Regarding claims 3 and 14, the first bracket (54) includes a first end portion and a second end portion spaced from the first end portion, the first end portion being connected to the chassis (12) and the second end portion being connected to the first stabilizer bar (234).

Regarding claims 4 and 15, the second bracket (54) includes a first end portion and a second end portion spaced from the first end portion, the first end portion being connected to the chassis (12) and the second end portion being connected to the second stabilizer bar (235).

Regarding claim 5, the first end portion of the first bracket (54) is spaced a first distance from the first end portion of the second bracket (54) and wherein the second end portion of the second bracket is spaced a second distance from the second end portion of the second bracket.

Regarding claim 6, the chassis (12) includes a first side portion and a second side portion, opposite the first side portion, wherein the first bracket is connected to the first side portion of the chassis and the second bracket is connected to the second side portion of the chassis (12).

Regarding claims 11 and 19, the first bracket (54) is connected to the second bracket (54) only indirectly through the chassis (12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-10, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azzarello et al. (4,862,971) as applied to claims 1 and 12 above and further in view of Casali et al. (6,769,496).

Regarding claims 7-10, 16-18 and 20, Azzarello et al. discloses the invention as described above and discloses that the bracket is attached to the chassis but fails to provide details of the attachment.  Like Azzarello et al, Casali et al., discloses a hitch device for connecting an implement to a work vehicle wherein a stabilizer bar is connected between a hitch arm and a bracket that is connected to the chassis.  Unlike Azzarello et al., Casali et al., discloses that the bracket can be connected to the chassis via a recess (fastener openings) in the chassis that receives protrusions (screws) from the bracket (see figure 1, multiple upwardly extending protrusions on bracket (S) – one can be considered a protrusion received in a recess and the others are the plurality of fasteners for connection – more structure needed to clearly define protrusion/recess).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the attachment mechanism of Casali et al., to connect the bracket to the chassis of Azzarello as a simple substitution of one known element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schauerhofer (2015/0122517) and Rugen et al. (4,865,134) also disclose hitch devices with stabilizer bars connected to the chassis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671